DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1, 4-6, 10-14, 16, 17, 19 and 20 are pending and are allowed.

Reasons for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.	
	The closest prior art of record is US20190342985 ("Dadheech"), US20200032822 ("Keplinger"), and US20170080987 ("Morgan").
	The following is the Examiner's statement of reasons for allowance:
	Dadheech discloses systems and apparatuses for applying a plasma actuator system for reducing aerodynamic drag of a vehicle by discharging plasma. The system includes: at least one pair of thin films configured to integrate into a pair of electrodes wherein each of the thin films of the pair of thin films is composed of a thin film piezo-electric material; a dielectric configured as an insulator region to separate each electrode integrated with the thin film piezo-electric material; and a power supply to deliver alternating current to each electrode to provide a high voltage output obtained by the thin film piezo-electric material integrated with the pair of electrodes wherein the high voltage output is about 10 kV.
	Keplinger discloses hydraulically-amplified, self-healing, electrostatic actuators that harness electrostatic and hydraulic forces to achieve various actuation modes. Electrostatic forces between electrode pairs of the actuators generated upon application of a voltage to the electrode pairs draws the electrodes in each pair towards each other to displace a liquid dielectric contained within an enclosed internal cavity of the actuators to drive actuation in various manners. The electrodes and the liquid dielectric form a self-healing capacitor whereby the liquid dielectric automatically fills breaches in the liquid dielectric resulting from dielectric breakdown.
	Morgan discloses a vehicle that has first and second portions, with a front aerodynamic element located in the first portion and a rear aerodynamic element located in the second portion. The front and rear aerodynamic elements are each independently movable to respective deployment positions between respective stowed positions and respective fully-extended positions. A controller is operatively connected to each of the front and rear aerodynamic elements and has a processor and tangible, non-transitory memory. The controller is programmed to obtain a front target position (T.sub.f,n) for the front aerodynamic element at a current time step (n) based at least partially on at least one vehicle state parameter at a previous time-step (n−1) and a detected position (D.sub.r,n−1) of the rear aerodynamic element at the previous time-step (n−1).
	The closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the subject matter of independent claims 1 and 13. The prior art does generally discuss key elements related to the claimed invention, including an actuator places at an A-pillar of a vehicle to actively manage the aerodynamic characteristics at the A-pillar; the at least one actuator including: a bladder, the bladder including a flexible casing and defining a fluid chamber, the fluid chamber including a dielectric fluid; and a first conductor and a second conductor operatively positioned on opposite portions of the bladder, the at least one actuator being configured such that, when electrical energy is supplied to the first conductor and the second conductor, the first conductor and the second conductor have opposite charges, whereby the first conductor and the second conductor are electrostatically attracted toward each other to cause at least a portion of the dielectric fluid to be displaced to an outer peripheral region of the fluid chamber, whereby an overall height of the at least one actuator increases; and one or more power sources operatively connected to the at least one actuator, the one or more processors being operatively connected to control a supply of electrical energy from the one or more power sources to the at least one actuator. However, the claimed invention also recites aspects regarding an A-pillar including a base structure and a molding, the molding being selectively movable; at least one actuator operatively positioned between the base structure and the molding to cause the molding to move; and at least one actuator operatively positioned between the base structure and the molding the at least one actuator being operatively positioned the at least one actuator being selectively activated or deactivated based on driving environment data acquired by the one or more sensors, the driving environment data including wind speed and wind angle. These key aspects were not reasonably found in the prior art. Any prior art rejection purporting to teach the claimed invention with these aspects would have only been doing so out of hindsight bias. Overall, while several key elements of the claimed invention are disclosed in the prior art found, no single prior art reference that fully discloses the claimed invention was found, nor was there determined a reasonable combination of prior art references that would have made the claimed invention obvious to one of ordinary skill in the art before the effective filing date of the invention.
	Claims dependent on the independent claims are allowable as well.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner KRISHNAN RAMESH, whose telephone number is (571)272-6407. The examiner can normally be reached Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe, can be reached at (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KRISHNAN RAMESH/
Primary Examiner, Art Unit 3663